Mr. Chief Justice Clarity delivered the opinion of the court: It appears that Robert L. Fisher the husband of the claimant was an employee of the State of Illinois and in the course of his employment on April 17th, 1929, as a highway patrolman at a point two miles north of Rossville he was struck by a north bound automobile and killed. There is no contention about the employment of the claimant’s husband or that he was killed in-the course of employment and that he was receiving $175.00 per month. It does appear further that said decedent left surviving him his widow this claimant and one child aged 6 years and also another child a stepson. The Attorney General coming and admitting the facts as above set forth and setting forth that measuring the damages under the Workmen’s Compensation Act that claimant ought to be allowed the sum of $4,175.00. This court therefore recommends that claimant be allowed the sum of Four Thousand One Hundred Seventy-five ($4,-175.00) Dollars.